           Case 1:21-cv-00260-PB Document 18 Filed 07/02/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


                                                    )
SECURITIES AND EXCHANGE                             )
COMMISSION,                                         )
                Plaintiff,                          )
                                                    )
v.                                                  )   1:21-cv-260-PB
                                                    )
LBRY INC.,                                          )   MOTION TO INTERVENE
                        Defendant,                  )
                                                    )   ORAL ARGUMENT REQUESTED
LBRY FOUNDATION INC.,                               )
                                                    )
                        Defendant-Intervenor.       )
                                                    )

                                     MOTION TO INTERVENE

        Proposed Intervenor, LBRY Foundation Inc. (“Foundation”), respectfully requests that

this Court grant its intervention as defendant in this action as a matter of right, pursuant to

Federal Rule of Civil Procedure 24(a)(2), or, alternatively, through permissive intervention

pursuant to Federal Rule of Civil Procedure 24(b). As grounds in support thereof, the

Foundation, through counsel, states as follows:

     1. Defendant-Intevenor’s motion to intervene is timely because the litigation is in its early

        stages. Plaintiff, the U.S. Securities and Exchange Commission (“SEC”), filed its

        complaint several weeks ago, on March 29, 2021, and Defendant, LBRY Inc. (“LBRY”),

        filed its answer on June 7, 2021. As a result, the Foundation’s intervention will neither

        create any delay nor prejudice the existing parties.

     2. The Foundation satisfies the requirements for intervention as of right under Fed. R. Civ.

        P. 24(a)(2). It has a substantial legal interest in the subject matter of the action because it

        involves claims asserted as to property, specifically LBC tokens, that the SEC asserts are
      Case 1:21-cv-00260-PB Document 18 Filed 07/02/21 Page 2 of 4




   securities but that constitute property of the Foundation (and other LBC token-holders)

   and which have no value as securities but have independent value as digital assets that

   may be exchanged for valuable services.

3. The Foundation’s interests are not adequately protected by the existing parties to the

   litigation. Because the SEC purports to represent the public interest and alleges that

   LBRY has engaged in “one continuous offering of securities in the form of LBC”

   (Complaint ¶ 24), its interests differ from those represented by the Foundation, who

   understood that it was acquiring and using digital assets and not securities.

4. Defendant LBRY cannot adequately represent the Foundation’s interests. The company

   owes no duty to the Foundation. In addition, LBRY may interpose defenses or seek a

   settlement, to which the SEC might agree, which could result in an outcome, including

   potentially an injunction as sought by the SEC, that extinguishes the value of LBC while

   permitting LBRY to remain in business.

5. If the SEC succeeds in this litigation or LBRY agrees to an unfavorable settlement or

   fails to interpose defenses to the SEC’s claims that the Foundation would assert, the

   Foundation’s property interest in LBC tokens will be reduced to zero. Accordingly, if

   Defendant-Intervenor is not permitted to intervene to protect its interest, no current party

   adequately protects that interest and the Foundation’s property interest in LBC could be

   taken without adequate due process.

6. Defendant-Intervenor also satisfies the requirements for permissive intervention under

   Federal Rule of Civil Procedure 24(b)(1)(B) because the Foundation’s defenses against

   the SEC’s claims share common questions of law and fact with the defenses of LBRY.




                                             2
          Case 1:21-cv-00260-PB Document 18 Filed 07/02/21 Page 3 of 4




   7. Pursuant to Local Rule 7.1(c), counsel for Defendant-Intervenor conferred in good faith

       with counsel for the parties to see if there was concurrence with regard to the Foundation

       intervening in the instant action. Counsel for the SEC refused to assent. Counsel for

       LBRY has not yet determined whether its client will oppose or assent to the Foundation’s

       request and motion to intervene.

   8. As further support for its motion, Defendant-Intervenor respectfully directs the Court’s

       attention to its accompanying memorandum in support, which is attached hereto and

       incorporated herein by reference.

   9. The Foundation believes that its position is meritorious and its arguments well-founded

       but, because the SEC does not assent, oral argument may assist the Court in addressing

       the Foundation’s need to intervene and allow counsel to address any questions the Court

       may have.

Dated: July 2, 2021                             Respectfully submitted,


                                                   /s/ Simon R. Brown
                                                Simon R. Brown (N.H. Bar No. 9279)
                                                PRETI, FLAHERTY, BELIVEAU & PACHIOS, PLLP
                                                P.O. Box 1318
                                                57 North Main Street
                                                Concord, NH, 03301Tel:
                                                (603) 410-1500
                                                Email: sbrown@preti.com

                                                Adriaen M. Morse Jr. (pro hac vice)
                                                Cory C. Kirchert (pro hac vice)
                                                ARNALL GOLDEN GREGORY LLP
                                                1775 Pennsylvania Avenue, NW, Suite 1000
                                                Washington, DC 20006
                                                (202) 677-4058
                                                Email: adriaen.morse@agg.com
                                                Email: cory.kirchert@agg.com

                                                Counsel for Proposed Defendant-Intervenor

                                                3
          Case 1:21-cv-00260-PB Document 18 Filed 07/02/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that, on July 2, 2021, I caused true and correct copies of the foregoing
Motion to Intervene to be served on counsel of record for all parties that have appeared to date
through the Court’s CM/ECF system as listed below.

Peter Moores, Esq.
Eric Forni, Esq.
Marc Jonathan Jones, Esq.
U.S. Securities and Exchange Commission
33 Arch Street
24th Floor
Boston, MA 02110

William E. Christie, Esq.
Shaheen & Gordon, P.A.
107 Storrs Street
P.O. Box 2703
Concord, NH 03302

                                             /s/ Simon R. Brown
                                            Simon R. Brown




                                               4
